IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           : No. 346 COMMON PLEAS
                                 :
APPOINTMENT OF ADMINISTRATIVE : JUDICIAL CLASSIFICATION DOCKET
JUDGE OF THE FAMILY DIVISION OF :
THE COURT OF COMMON PLEAS OF :
ALLEGHENY COUNTY, FIFTH JUDICIAL :
DISTRICT OF PENNSYLVANIA         :




                                       ORDER


PER CURIAM


         AND NOW, this 22nd day of December, 2017, pursuant to Pa.R.J.A. No. 706(d),

the Honorable Kim D. Eaton is hereby appointed as Administrative Judge of the Family

Division of the Court of Common Pleas of Allegheny County, Fifth Judicial District of

Pennsylvania, effective January 3, 2018. Such appointment shall be at the pleasure of

the Court until such time as this Court by subsequent order appoints a new

administrative judge.